Case 20-14257-elf          Doc 22    Filed 12/31/20 Entered 12/31/20 10:57:36            Desc Main
                                     Document      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                         :         Chapter 13
                                               :
SCOTT A. THOMAS,                               :         No. 20-14257
                                 Debtor        :

                           ENTRY OF APPEARANCE AND REQUEST
                            FOR SERVICE OF PAPERS, RECEIPT OF
                          NOTICES, AND INCLUSION ON NOTICE LIST

TO THE CLERK OF THE BANKRUPTCY COURT:

            PLEASE TAKE NOTICE that the undersigned law firm is counsel for a party in interest

in the above-captioned case, and, pursuant to Bankruptcy Rules 2002 and 9007, our client

respectfully requests that all notices given or required to be given in this case and in any

adversary proceedings by the Court, the Debtors, any Creditors' Committee, any Trustee, the

United States Trustee, any Trustee subsequently appointed, and/or any other party in interest in

this case be given to our client and the undersigned counsel at the addresses and to the persons,

telephone numbers and telecopier set forth below. This request includes, without limitation, all

orders, notices, hearing dates, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statement of affairs, operating

reports, plans of reorganization, and disclosure statements, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, delivery service,

telephone, telegraph, telex, telecopier, or otherwise:

Larry L. Heimbach
1095 Church Road
East Greenville, PA 18041


            PLEASE TAKE FURTHER NOTICE that client intends that neither this notice of

appearance nor any later appearance, pleading, claim or suit shall waive (i) client's rights to have

orders in non-core matters entered only after de novo review by a District Judge, (ii) client's right
8276904.1
Case 20-14257-elf        Doc 22     Filed 12/31/20 Entered 12/31/20 10:57:36              Desc Main
                                    Document      Page 2 of 3



to trial by jury in any proceeding so triable in this case or any other cases, controversies or

proceedings related to this case, (iii) client's right to have the District Court withdraw the

reference in any matter subject to mandatory or discretional withdrawal, (iv) client's right to have

the Bankruptcy Court and the District Court abstain in any matter subject to mandatory or

discretionary abstention or (v) any other rights, claims, actions, defenses, set-offs or recoupments

to which client is or may be entitled under agreements or in law or in equity, all of which rights,

claims, actions, defenses, set-offs and recoupments client expressly reserves.

DATED: December 31, 2020                       By:      /s/ Matthew G. Brushwood, Esquire
                                                       Matthew G. Brushwood, Esquire
                                                       Barley Snyder
                                                       PA Attorney I.D. No. 310592
                                                       50 N. 5th Street, 2nd Floor
                                                       Reading, PA 19601
                                                       (610) 898-7165

I hereby certify that copies of this Entry of Appearance were served
December 31, 2020 by ECF notice (electronically) upon:

Chapter 13 Trustee                                             Debtors’ Attorney
William C. Miller, Esquire                                     John A. DiGiamberardino, Esquire
P.O. Box 1229                                                  845 North Park Road, Suite 101
Philadelphia, PA 19105                                         Wyomissing, PA 19610

U.S. Trustee
Office of United States Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106




8276904.1
Case 20-14257-elf      Doc 22     Filed 12/31/20 Entered 12/31/20 10:57:36          Desc Main
                                  Document      Page 3 of 3




We hereby certify that copies of this Entry of Appearance were served by U.S. First Class Mail,
postage prepaid, upon the following entities on the date hereof:

Debtor
Scott A. Thomas
3152 Middle Creek Rd
Gilbertsville, PA 19525-9465




8276904.1
